DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed on 6/28/22. Claims 1 and 4 amended.  Claims 5, 8 and 9 canceled.  Claims 11-13 newly added.  Claims 1-4, 6, 7, and 10-13 are pending and an action on the merits is as follows.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over LI  CN 106599975  translation provided by Examiner  in view of Nakamura  JP 2016177511 cited in previous action.
Re Claim 1,  LI discloses a reusable seal (RFID electronic tag)  comprising: an antenna; an opening sensor  (open sensing circuit) for sensing  an opening of a volume to be monitored by the seal (RFID electronic tag) ; and an electronic device (tag chip )  that is coupled to the antenna and configured to communicate with a reader via said antenna (Tag’s  antenna) when the reader is placed in proximity to the antenna (The RFID electronic tag cooperates with a reader / writer), the electronic device (tag’s chip)  being connected to the sensor (The RFID electronic tag includes a tag antenna, a tag chip, and an open-sensing sensor circuit, as shown in FIG. 1; (See Translation)  
and the electronic device  (tag chip)  being supplied with power only by the antenna when a reader is placed in proximity to the antenna (the RFID tag is a passive tag; The tag antenna is connected with an antenna radio frequency circuit, and the antenna radio frequency circuit is provided with a rectifier circuit Rectifier circuit through the reader to receive the electromagnetic energy transmitted by the air, it will be converted to the power supply, the work of the entire label chip supply, without battery power supply (See translation ), 
the seal comprising a memory  (the tag chip is integrated with a main controller and an antenna radio frequency circuit and a memory) comprises an active state (opened stated but not damage state )  or an inactive state (damage state ), wherein the active state corresponds to the seal being in an intact state (non damage state) 、The reader will read out the tag ID number or memory value  read the original information related to the label. Tag status of opened is automaticity identified ), and the inactive state corresponds to the seal being in a non-intact state( (Damage state) , the seal being configured such that: the memory is activated only by the electronic device (Chip )  when said device is supplied with power by the reader  (the RFID tag is a passive tag; The tag antenna is connected with an antenna radio frequency circuit, and the antenna radio frequency circuit is provided with a rectifier circuit Rectifier circuit through the reader to receive the electromagnetic energy transmitted by the air, it will be converted to the power supply, the work of the entire label chip supply (See translation );
 and the memory is deactivated at any time when the sensor (open sensing circuit)  is actuated (Damaged ) , without requiring the electronic device to be supplied with power  (electronic tag is a passive tag, it does not need battery power supply) so as to store  the non-intact state of the seal in the memory   (the electronic tag is torn or damaged, the tag chip can automatically identify the value of flag bit can be the ID number of the tag chip is modified or in the associated memory tag chip is changed, ), and the electronic device being configured to respond to a request from  the reader regarding the state of the seal (reading the related tag information according to the requirement)  by providing information corresponding to  the Page 2 of 11Appl. No. 16/832,486 Attorney Docket No. 6109.140626 Reply to Office Action of March 31, 2022 intact state of the seal when the memory is activated and by providing information corresponding to  the non-intact state (damage state) of the seal when the memory is deactivated (the controller in the data memory  directly modifying the RFID electronic label ID number or value of a flag modifying related memory; See translation). 
LI fails to specifically disclose that the seal is reusable. 
However Nakamura discloses a reusable seal (P7 Detection device 1 can be attached to another package 100 and used again).
Given the teachings of Nakamura it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the teachings of LI with a reusable seal.
Doing so would provide a more versatile seal that can attached to another package 100 and used again if not damaged (P7).
Re Claim 2, Li and Nakamura discloses the seal according to claim 1,  and LI further discloses such that the deactivation of the memory is performed by an action of an electrical circuit in relation to the sensor without requiring the electronic device to be supplied with power (electronic tag is a passive tag, it does not need battery power supply), or said electrical circuit PATENT APPLICATION6109.140626 to be supplied with power ( see content of the invention section of the translation) and Nakamura discloses that the volume to be monitored is opened (Abstract) .  
Re Claim 3, LI and Nakamura discloses the seal according to claim 1, and LI discloses wherein the antenna and the electronic device form part of an RFID device (Abstract; see content of the invention ).  

Re Claim 13, LI discloses a seal comprising: 
an antenna ; an opening sensor for sensing an opening of a volume to be monitored by the seal (The RFID electronic tag includes a tag antenna, a tag chip, and an open-sensing sensor circuit, as shown in FIG. 1); and 
an electronic device (chip)  that is coupled to the antenna and configured to communicate with a reader via said antenna when the reader is placed in proximity to the antenna (The RFID electronic tag cooperates with a reader / writer), the electronic device (chip ) being connected to the sensor (Fig, 1 and see translation content of invention and description), and 
the electronic device (chip ) being supplied with power only by the antenna when a reader is placed in proximity to the antenna (the RFID tag is a passive tag ; The tag antenna is connected with an antenna radio frequency circuit, and the antenna radio frequency circuit is provided with a rectifier circuit Rectifier circuit through the reader to receive the electromagnetic energy transmitted by the air, it will be converted to the power supply, the work of the entire label chip supply, without battery power supply; see translation content of invention and description ), 
the seal (RFID tag) comprising a memory that comprises an active state or an inactive state, the seal being configured such that: the memory is activated only by the electronic device (chip)  when said device (chip)  is supplied with power by the reader  (electronic tag is a passive tag. The tag antenna is connected with an antenna radio frequency circuit, and the antenna radio frequency circuit is provided with a rectifier circuit Rectifier circuit through the reader to receive the electromagnetic energy transmitted by the air, it will be converted to the power supply, the work of the entire label chip supply, without battery power supply)  and  receives a memory activation command from said reader so as to store an intact state of the seal in the memory (The reader will read out the tag ID number or memory value of the flag , the memory stores the ID number and the user data of the RFID tag; see translation content of invention and description) ; 
and 
the memory is deactivated at any time when the sensor is actuated (Damaged) , without requiring the electronic device to be supplied with power (passive tag ) , so as to store a non- intact state of the seal in the memory (Tag status is automaticity identified and the data in the memory is stored), and the electronic device being configured to respond to a request from the reader regarding the state of the seal by providing information corresponding to an intact state of the seal when the memory is activated (Tag status identified ) and by providing information corresponding to a non-intact (Damage ) state of the seal when the memory is deactivated ( the controller in the data memory  directly modifying the RFID electronic label ID number or value of a flag modifying related memory (Fig, 1 and see translation content of invention and description).
LI fails to disclose the seal is reusable. 
However Nakamura discloses a reusable seal (P7 Detection device 1 can be attached to another package 100 and used again).
Given the teachings of Nakamura it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the teachings of LI with a reusable seal.
Doing so would provide a more versatile seal that can attached to another package 100 and used again if not damaged (P7).

Claim(s)  10 is rejected under 35 U.S.C. 103 as being unpatentable over LI  CN 106599975  translation provided by Examiner  in view of Nakamura JP 2016177511 cited in previous action as applied to claim 1 above, and further in view of King et al. US Publication No. 2002/0175873 cited in previous action .
Re Claim 10,LI and Nakamura discloses a reusable seal according to claim 1 and a reader for communicating with said seal (See the rejection of claim 1)
LI and Nakamura fail to disclosePATENT APPLICATION6109.140626 the opening sensor being arranged so as to allow a volume of the vehicle with restricted access to be monitored.
King discloses reader for communicating with said seal, 10 PATENT APPLICATION6109.140626 the opening sensor being arranged so as to allow a volume of the vehicle with restricted access to be monitored (P65-P66).
Given the teachings of King it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of LI  as modified by Nakamura with the opening sensor being arranged so as to allow a volume of the vehicle with restricted access to be monitored since as suggested by Applicant  that the transponder 10 can be attached to virtually any device or package conceivable (P66). 


Allowable Subject Matter
Claim 4 is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter in Re Claim 4:  the prior art of record fail to specifically disclose wherein the memory comprises a capacitor that  comprises a charged state or a discharged state such that a charged state of the capacitor corresponds to an activated state of the memory and a discharged state of the capacitor corresponds to a deactivated state of the memory 
Claims 11  and 12 are  allowed.
The following is an examiner’s statement of reasons for allowance in RE claim 11: None of the prior art of record, discloses, teach or fairy suggest at least wherein the memory comprises a capacitor that comprises a charged state or a discharged state such that a charged state of the capacitor corresponds to an activated state of the memory and a discharged state of the capacitor corresponds to a deactivated state of the memory, and wherein the seal comprises a diode on a connection between the capacitor and the sensor so as to prevent the capacitor from being charged via said connection. These limitations in conjunction with other limitations in the claimed invention are not anticipated by nor made obvious over the prior art of record. 
The following is an examiner’s statement of reasons for allowance in RE claim 12: None of the prior art of record, discloses, teach or fairy suggest at least wherein the memory comprises a capacitor that comprises a charged state or a discharged state such that a charged state of the capacitor corresponds to an activated state of the memory and a discharged state of the capacitor corresponds to a deactivated state of the memory, and wherein the memory is external to the electronic device. These limitations in conjunction with other limitations in the claimed invention are not anticipated by nor made obvious over the prior art of record.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant amended the claims with new limitations which necessitated new search and consideration.  Therefore this action is made Final. 


Conclusion
Koh discloses an RFID tag (400) adapted for use as a tamper-evident seal.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI N JOHNSON whose telephone number is (571)270-5266. The examiner can normally be reached 9am-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONJI N JOHNSON/           Primary Examiner, Art Unit 2887